   Case: 1:11-cv-06686 Document #: 164 Filed: 03/07/19 Page 1 of 2 PageID #:527




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 DERRICK ECHOLS, JR.,

                                Plaintiff,       Civil Action No. 1:11-cv-06686

        v.                                       Judge Joan B. Gottschall

 FREDERICK CRAIG,

                                Defendant.

             PARTIES’ STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties,

Plaintiff Derrick Echols, Jr. and Defendant Frederick Craig, hereby stipulate to the dismissal of

Plaintiff’s claims with prejudice, with each party to bear its own attorney fees and costs.

                                       Respectfully submitted,


 /s/ Matthew G. McAndrews                          /s/ James E. Abbott
 Matthew G. McAndrews                              James E. Abbott
 NIRO McANDREWS, LLP                               LITCHFIELD CAVO LLP
 200 West Madison Street, Suite 2040               303 West Madison Street, Suite 300
 Chicago, IL 60606                                 Chicago, IL 60606-3300
 Telephone: (312) 755-8581                         Telephone: (312) 781-6572
 mmcandrews@niro-mcandrews.com                     abbott@litchfieldcavo.com

 Attorney for Plaintiff,                           Attorney for Defendant,
 DERRICK ECHOLS, JR.                               FREDERICK CRAIG
   Case: 1:11-cv-06686 Document #: 164 Filed: 03/07/19 Page 2 of 2 PageID #:527




                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 7, 2019 the foregoing PARTIES’
STIPULATION OF DISMISSAL WITH PREJUDICE was filed using the Court’s CM/ECF
system, which system will provide electronic service of the same to all counsel of record.


                                         /s/ Matthew G. McAndrews
                                         Attorneys for Plaintiff,
                                         DERRICK ECHOLS, JR.




                                            2
